DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2021 and 01/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 1, ln. 2 recites the limitation “extended realty”.  Examiner has interpreted this as a typo graphical error, and that the limitation should read as “extended reality”  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15, ln. 12 recites a “CGR environment.”  Where an acronym appears for the first time in the claims it is appropriate to provide the entire claim element followed by the acronym in parenthesis, e.g., rewriting “CGR environment” as “Computer-Generated Reality (CGR) environment.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 9, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2018/0062780; “Shimizu”) in view of Nordin et al. (US 2022/0114993; “Nordin”) in view of Byagowi (US 11,381,375 B1; “Byagowi”).
Regarding claim 1, Shimizu non-transitory computer-readable medium having program instructions that are executable by a computing system [Shimizu ¶ 0061: predetermined program stored in the storage unit 13, the control unit 12 performs control and operation such that a master synchronization unit 12A] to cause the computing system to perform operations comprising: 
maintaining a first reference clock for a first local area network (LAN) [Shimizu ¶ 0044: primary master node synchronizes with an external synchronization signal from an external source clock node (i.e. global reference clock) and synchronizes with each secondary master node (here, the primary master node inherently maintains a clock that may be disseminated to device of the network, therefore, the clock can be interpreted as being a reference clock for the network)], 
synchronizing, via a first time synchronization protocol, the first reference clock with a global reference clock accessible to the computing system over a wide area network (WAN) [Shimizu ¶ 0046, Fig. 2:  Each master node 1 receives an external synchronization signal from an external source clock node 5, e.g., GPS signal (i.e. global reference clock) over a network 4 (i.e. WAN) and synchronizes with that external synchronization signal to correct its local clock (i.e. first reference clock); see also ¶ 0090: the master node 1B may receive clock information from any node outside the clock domain, e.g., an NTP server connected to the master node 1B through a GPS satellite or a network (i.e. time synchronization between global clock and master clock is performed using NTP)]; and 
providing, via a second time synchronization protocol, a time value of the first reference clock to one of the first set of computing devices [Shimizu ¶ 0044: primary master node synchronizes with an external synchronization signal from an external source clock node (i.e. global reference clock) and synchronizes with each secondary master node (i.e. first set of computing devices) by using timing synchronization signals having the same frequency; ¶ 0043: master nodes 1A to 1N synchronize the time according to the PTP].
However, Shimizu does not explicitly disclose wherein the first reference clock is usable by a first set of computing devices coupled to the first LAN to participate in a shared experience with a second set of computing devices coupled to a second LAN; and to coordinate an event in the shared experience with one of the second set of computing devices.
However, in a similar field of endeavor, Nordin teaches wherein the first reference clock is usable by a first set of computing devices coupled to the first LAN to participate in a shared experience with a second set of computing devices coupled to a second LAN; and to coordinate an event in the shared experience with one of the second set of computing devices [Nordin ¶ 0031: input from remote musicians as well as the note trigger signals 6 (i.e. shared experience data between local and remote network) need to be synchronized in order for the complete piece of generated music to be coherent, wherein clocks of the remote systems are all synchronized using, e.g., Network Time Protocol (NTP), Simple Network Time Protocol (SNTP), Precision Time Protocol (PTP) or the like].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of using a network time protocol to synchronize clocks of different networks participating in a shared user experience as taught by Nordin.  The motivation to do so would be to use known synchronization methods to reduce control signaling overhead between users on different networks thereby reducing latency [Nordin ¶ 0031].
However, Shimizu in view of Nordin does not explicitly disclose wherein the second time synchronization protocol has a precision that is greater than a precision of the first time synchronization protocol.
However, in a similar field of endeavor, Byagowi teaches wherein the second time synchronization protocol has a precision that is greater than a precision of the first time synchronization protocol [Byagowi col. 2, ll. 37-52: Network time protocol (NTP) and precision time protocol (PTP) are commonly used protocols to synchronize clocks throughout a computer network, wherein PTP, due to its higher accuracy than NTP, is more suitable for applications that require high precision].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with a PTP synchronization protocol that has a greater precision than an NTP synchronization protocol as taught by Byagowi.  The motivation to do so would be to utilize synchronization protocols best suited to the accuracy and complexity requirements of a computer network [Byagowi col. 2, ll. 37-52]. 
Regarding claim 6, Shimizu in view of Nordin in view of Byagowi teaches the non-transitory computer-readable medium of claim 1, wherein the first time synchronization protocol is a network time protocol (NTP) [Shimizu ¶ 0044: primary master node synchronizes with an external synchronization signal from an external source clock node (i.e. global reference clock); ¶ 0090: master node 1B may receive clock information (timestamp) from any node outside the clock domain (e.g. an NTP server connected to the master node 1B through a GPS satellite or a network)], and 
wherein the second time synchronization protocol is a precision time protocol (PTP) [Shimizu ¶ 0044: synchronizes with each secondary master node (i.e. first set of computing devices) by using timing synchronization signals having the same frequency; ¶ 0043: master nodes 1A to 1N synchronize the time according to the PTP].  
Regarding claim 7, Shimizu in view of Nordin in view of Byagowi teaches the non-transitory computer-readable medium of claim 1, wherein the first reference clock is configured to use the first time synchronization protocol in response to satellite-based timing information being available to the first reference clock  [Shimizu ¶ 0044: primary master node synchronizes with an external synchronization signal from an external source clock node (i.e. global reference clock); ¶ 0090: master node 1B may receive clock information (timestamp) from any node outside the clock domain (e.g. an NTP server connected to the master node 1B through a GPS satellite or a network)].  
Regarding claim 9, Shimizu teaches a method, comprising: 
sending, by a computing device of a first set of computing devices, a request for timing information [Shimizu ¶ 0055, Fig. 3: slave node 2 sends a Delay_Req message to the master node 1 (step S304) which includes the actual time of the message (t3) is recorded], 
and receiving, by the computing device from a computing system maintaining a reference clock, a time value for synchronizing a local clock of the computing device [Shimizu ¶ 0056, Fig. 3: master node 1 sends a Delay_Resp message to the slave node 2 (step S305) which includes the actual arrival time (t4) of the Delay_Req message is recorded; ¶ 0057: Using t1, t2, t3, and t4, the slave node 2 calculates the round-trip delay time and the offset value of the slave node 2 relative to the clock of the master node 1 (the difference between the clock of the master node 1 and the clock of the slave node 2)]; and 
wherein the computing system is configured to access a global reference clock over a wide area network (WAN) for synchronizing the reference clock with the global reference clock via a first time synchronization protocol [Shimizu ¶ 0046, Fig. 2:  Each master node 1 receives an external synchronization signal from an external source clock node 5, e.g., GPS signal (i.e. global reference clock) over a network 4 (i.e. WAN) and synchronizes with that external synchronization signal to correct its local clock (i.e. first reference clock); see also ¶ 0090: the master node 1B may receive clock information from any node outside the clock domain, e.g., an NTP server connected to the master node 1B through a GPS satellite or a network (i.e. time synchronization between global clock and master clock is performed using NTP)], and 
wherein the time value is received via a second time synchronization protocol [Shimizu ¶ 0044: primary master node synchronizes with an external synchronization signal from an external source clock node (i.e. global reference clock) and synchronizes with each secondary master node (i.e. first set of computing devices) by using timing synchronization signals having the same frequency; ¶ 0043: master nodes 1A to 1N synchronize the time according to the PTP].  
However, Shimizu does not explicitly disclose a computing device of a first set of computing devices participating in a shared experience with a second set of computing devices; wherein the first set of computing devices is coupled to a first local area network (LAN), and wherein the second set of computing devices is coupled to a second LAN.
However, in a similar field of endeavor, Nordin teaches a computing device of a first set of computing devices in communication with a second set of computing devices [Nordin ¶ 0031: input from remote musicians as well as the note trigger signals 6 (i.e. shared experience data between local and remote network) need to be synchronized in order for the complete piece of generated music to be coherent, wherein clocks of the remote systems are all synchronized using, e.g., Network Time Protocol (NTP), Simple Network Time Protocol (SNTP), Precision Time Protocol (PTP) or the like].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of using a network time protocol to synchronize clocks of different networks participating in a shared user experience as taught by Nordin.  The motivation to do so would be to use known synchronization methods to reduce control signaling overhead between users on different networks thereby reducing latency [Nordin ¶ 0031].
However, Shimizu in view of Nordin does not explicitly disclose wherein the second time synchronization protocol has a precision that is greater than a precision of the first time synchronization protocol; and wherein the first set of computing devices is coupled to a first local area network (LAN), and wherein the second set of computing devices is coupled to a second LAN.
However, in a similar field of endeavor, Byagowi teaches wherein the second time synchronization protocol has a precision that is greater than a precision of the first time synchronization protocol [Byagowi col. 2, ll. 37-52: Network time protocol (NTP) and precision time protocol (PTP) are commonly used protocols to synchronize clocks throughout a computer network, wherein PTP, due to its higher accuracy than NTP, is more suitable for applications that require high precision]; and 
wherein the first set of computing devices is coupled to a first local area network (LAN), and wherein the second set of computing devices is coupled to a second LAN [Byagowi col. 3: ll. 15-21: networks of the synchronized computing system may be LAN networks]
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with a PTP synchronization protocol that has a greater precision than an NTP synchronization protocol as taught by Byagowi.  The motivation to do so would be to utilize synchronization protocols best suited to the accuracy and complexity requirements of a computer network [Byagowi col. 2, ll. 37-52]. 
Regarding claim 13, Shimizu in view of Nordin in view of Byagowi teaches the method of claim 9, wherein the first time synchronization protocol is a network time protocol (NTP) [Shimizu ¶ 0044: primary master node synchronizes with an external synchronization signal from an external source clock node (i.e. global reference clock); ¶ 0090: master node 1B may receive clock information (timestamp) from any node outside the clock domain (e.g. an NTP server connected to the master node 1B through a GPS satellite or a network)], and 
wherein the second time synchronization protocol is a precision time protocol (PTP) [Shimizu ¶ 0044: synchronizes with each secondary master node (i.e. first set of computing devices) by using timing synchronization signals having the same frequency; ¶ 0043: master nodes 1A to 1N synchronize the time according to the PTP].  
Regarding claim 14, Shimizu in view of Nordin in view of Byagowi teaches the method of claim 9, wherein the reference clock is configured to use the first time synchronization protocol in response to satellite-based timing information being available to the reference clock [Shimizu ¶ 0044: primary master node synchronizes with an external synchronization signal from an external source clock node (i.e. global reference clock); ¶ 0090: master node 1B may receive clock information (timestamp) from any node outside the clock domain (e.g. an NTP server connected to the master node 1B through a GPS satellite or a network)].  
Regarding claim 16, Shimizu teaches a method, comprising: 
receiving, by a computer system from a first set of computing devices coupled to a first local area network (LAN), a request for a timing component [Shimizu ¶ 0055, Fig. 3: slave node 2 sends a Delay_Req message to the master node 1 (step S304) which includes the actual time of the message (t3) is recorded]; and 
transmitting, by the computer system to the first set of computing devices, a time value, wherein the time value specifies a current time of a global reference clock maintained by the computer system [Shimizu ¶ 0056, Fig. 3: master node 1 sends a Delay_Resp message to the slave node 2 (step S305) which includes the actual arrival time (t4) of the Delay_Req message is recorded; ¶ 0057: Using t1, t2, t3, and t4, the slave node 2 calculates the round-trip delay time and the offset value of the slave node 2 relative to the clock of the master node 1 (the difference between the clock of the master node 1 and the clock of the slave node 2)]; and 
wherein the first set of computing devices is configured to access, over the first local area network (LAN), a local reference clock maintained for the first set of computing devices for synchronizing local clocks of computing device in the first set of computing devices [Shimizu ¶ 0046, Fig. 2:  Each master node 1 receives an external synchronization signal from an external source clock node 5, e.g., GPS signal (i.e. global reference clock) over a network 4 (i.e. WAN) and synchronizes with that external synchronization signal to correct its local clock (i.e. first reference clock); see also ¶ 0090: the master node 1B may receive clock information from any node outside the clock domain, e.g., an NTP server connected to the master node 1B through a GPS satellite or a network (i.e. time synchronization between global clock and master clock is performed using NTP)], and 
wherein the accessing the local reference clock is performed using a second time synchronization protocol [Shimizu ¶ 0044: primary master node synchronizes with an external synchronization signal from an external source clock node (i.e. global reference clock) and synchronizes with each secondary master node (i.e. first set of computing devices) by using timing synchronization signals having the same frequency; ¶ 0043: master nodes 1A to 1N synchronize the time according to the PTP]. 
However, Shimizu does not explicitly disclose wherein the first set of computing devices is participating in a shared experience with a second set of computing devices coupled to a second LAN, and wherein the request is sent over a wide area network (WAN) using a first time synchronization protocol.
However, in a similar field of endeavor, wherein the first set of computing devices is participating in a shared experience with a second set of computing devices coupled to a second LAN, and wherein the request is sent over a wide area network (WAN) using a first time synchronization protocol [Nordin ¶ 0031: input from remote musicians as well as the note trigger signals 6 (i.e. shared experience data between local and remote network) need to be synchronized in order for the complete piece of generated music to be coherent, wherein clocks of the remote systems are all synchronized using, e.g., Network Time Protocol (NTP), Simple Network Time Protocol (SNTP), Precision Time Protocol (PTP) or the like].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of using a network time protocol to synchronize clocks of different networks participating in a shared user experience as taught by Nordin.  The motivation to do so would be to use known synchronization methods to reduce control signaling overhead between users on different networks thereby reducing latency [Nordin ¶ 0031].
However, Shimizu in view of Nordin does not explicitly disclose wherein the second time synchronization protocol has a precision that is greater than a precision of the first time synchronization protocol.
However, in a similar field of endeavor, Byagowi teaches wherein the second time synchronization protocol has a precision that is greater than a precision of the first time synchronization protocol [Byagowi col. 2, ll. 37-52: Network time protocol (NTP) and precision time protocol (PTP) are commonly used protocols to synchronize clocks throughout a computer network, wherein PTP, due to its higher accuracy than NTP, is more suitable for applications that require high precision].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with a PTP synchronization protocol that has a greater precision than an NTP synchronization protocol as taught by Byagowi.  The motivation to do so would be to utilize synchronization protocols best suited to the accuracy and complexity requirements of a computer network [Byagowi col. 2, ll. 37-52]. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Nordin in view of Byagowi in view of Khan et al. (US 2021/0191898; “Khan”) in view of Moyer et al. (US 2017/0134499; “Moyer”).
Regarding claim 3, Shimizu in view of Nordin in view of Byagowi teaches the non-transitory computer-readable medium of claim 1, wherein the computing system is one of the first set of computing devices [Shimizu ¶ 0042, Fig. 2: a network having master nodes 1 and slave nodes 2 (here, master nodes and slave nodes are analogous to a first set of nodes in a first network); see also ¶ 0044: Any one of the plurality of master nodes 1A to 1N functions as a primary master node, and the other one or more function as secondary master nodes. The primary master node synchronizes with an external synchronization signal from an external source clock node (that is, synchronizes the cycle of the clock pendulums with that of the external source clock node) and synchronizes with each secondary master node by using timing synchronization signals having the same frequency]. 
However, Shimizu in view of Nordin in view of Byagowi does not explicitly disclose wherein the operations further comprise: generating, by the computing system, extended reality (XR) content in which the first set of computing devices is located.
However, in a similar field of endeavor, Khan teaches wherein the operations further comprise: generating, by the computing system, extended reality (XR) content in which the first set of computing devices is located [Khan ¶ 0082, Fig. 10: illustrates an exemplary configuration 1000 in which volumetric processing system 900 (see also ¶ 0076: image capture system nodes 802 may provide data to other system nodes in a multi-stage modular architecture implementing a volumetric processing system) operates to generate and provide extended reality content for users to experience using respective media player devices].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of synchronizing network devices to provide virtualization of real world places and objects.  The motivation to do so would be to allow users to experience live events in real time [Khan ¶ 0002].
However, Shimizu in view of Nordin in view of Byagowi in view of Khan does not explicitly disclose presenting content to a user of the computing system based on a time value of the first reference clock, wherein devices in the first set of computing devices are configured to display matching generated content at a similar time based on the time value of the first reference clock.  
However, in a similar field of endeavor, Moyer teaches presenting content to a user of the computing system based on a time value of the first reference clock, wherein devices in the first set of computing devices are configured to display matching generated content at a similar time based on the time value of the first reference clock [Moyer ¶ 0036: the common clock reference is distributed to the DU(s) 120 and PEDs 130 from the content source 110 and/or the DU(s) 120 having the master clock; see also ¶ 0026: synchronization between common clock and local clock performed using PTP; ¶¶ 0042-0043: media is played ED 130 and DU receives the command message and retrieves the digital content item corresponding to the content identifier in the command message from its memory, and begins playback of the digital content item according to local clock (i.e. first reference clock that has been synchronized with local clocks of playback devices)].  
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of synchronizing network devices to provide synchronized media content to devices of a communication network as taught by Moyer.  The motivation to do so would be to entertainment system that can provide a satisfying experience while economizing the use of the limited bandwidth [Moyer ¶ 0006].

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Nordin in view of Byagowi in view of Mills et al., “Network Time Protocol Version 4: Protocol and Algorithm Specification,” Internet Engineering Task Force (IETF), ISSN: 2070-1721, June 2010 (“RFC 5095”; see attached).
Regarding claim 4, Shimizu in view of Nordin in view of Byagowi teaches the non-transitory computer-readable medium of claim 1, synchronizing with a global time clock [Shimizu ¶ 0046, Fig. 2:  Each master node 1 receives an external synchronization signal from an external source clock node 5, e.g., GPS signal (i.e. global reference clock) over a network 4 (i.e. WAN) and synchronizes with that external synchronization signal to correct its local clock], however, does not explicitly disclose wherein synchronizing via the first time synchronization protocol includes: sending, to a computer system maintaining the reference clock over the WAN, a request for a time value, wherein the request includes an original timestamp indicating a time value of the first reference clock; and receiving, from the computer system over the WAN, a response to the request, wherein the response includes a receiving timestamp indicating a time at which the request was received by the computer system and a transmission timestamp indicating a time value of the reference clock at transmission of the response.
However, RFC 5905 teaches wherein synchronizing via the first time synchronization protocol includes: sending, to a computer system maintaining a reference clock over the WAN, a request for a time value, wherein the request includes an original timestamp indicating a time value of the first reference clock [RFC 5905 pg. 29, ¶ 1: first packet transmitted by node A (analogous to global clock) and received by node B (analogous to the computer system) contains only the origin timestamp t1]; and 
receiving, from the computer system over the WAN, a response to the request, wherein the response includes a receiving timestamp indicating a time at which the request was received by the computer system and a transmission timestamp indicating a time value of the reference clock at transmission of the response [RFC 5095 p. 29, ¶ 1: node B sends a packet to node A containing t1 (i.e. transmission time of the request message), t2 (i.e. receive time of the request) and the transmit timestamp t3].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of using the NTP request response for exchange of timing information used to synchronize nodes of a computer network as taught by RFC 5905.  The motivation to do so would be utilize an industry standard synchronization protocol to perform networkwide synchronization with a reference.
However, Shimizu in view of Nordin in view of Byagowin in view of RFC 5905 does not explicitly disclose wherein the synchronization of the first reference clock allows computing devices in the first and second sets of computing devices to coordinate occurrences of events within an extended reality (XR) environment.  
However, in a similar field of endeavor, Khan teaches wherein the synchronization of the first reference clock allows computing devices in the first and second sets of computing devices to coordinate occurrences of events within an extended reality (XR) environment [Khan ¶ 0056: each system node 100 may be configured to synchronize its respective local clock 506 to global clock 504; ¶ 0082, Fig. 10: illustrates an exemplary configuration 1000 in which volumetric processing system 900 (see also ¶ 0076: image capture system nodes 802 may provide data to other system nodes in a multi-stage modular architecture implementing a volumetric processing system) operates to generate and provide extended reality content for users to experience using respective media player devices].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of synchronizing network devices to provide virtualization of real world places and objects.  The motivation to do so would be to allow users to experience live events in real time [Khan ¶ 0002].
Regarding claim 15, Shimizu in view of Nordin in view of Byagowi teaches the method of claim 9, wherein synchronizing via the first time synchronization protocol includes: synchronizing with a global reference clock [Shimizu ¶ 0046, Fig. 2:  Each master node 1 receives an external synchronization signal from an external source clock node 5, e.g., GPS signal (i.e. global reference clock) over a network 4 (i.e. WAN) and synchronizes with that external synchronization signal to correct its local clock], however, Shimizu does not explicitly disclose, sending, to a computer system maintaining the global reference clock over the WAN, a request for a global time value, wherein the request includes an original timestamp indicating a time value of the reference clock; and receiving, from the computer system over the WAN, a response to the request, wherein the response includes a receiving timestamp indicating a time at which the request was received by the computer system and a transmission timestamp indicating a time value of the global reference clock at transmission of the response; and wherein the synchronization of the reference clock allows computing devices in the first and second sets of computing devices to coordinate occurrences of events within a CGR environment. 
However, wherein the synchronization of the reference clock allows computing devices in the first and second sets of computing devices to coordinate occurrences of events within a CGR environment [Nordin ¶ 0031: input from remote musicians as well as the note trigger signals 6 (i.e. shared experience data between local and remote network) need to be synchronized in order for the complete piece of generated music to be coherent, wherein clocks of the remote systems are all synchronized using, e.g., Network Time Protocol (NTP), Simple Network Time Protocol (SNTP), Precision Time Protocol (PTP) or the like (Examiner has interpreted CGR environment as a “computer generated reality” consistent with Provision Application 63/083,801, e.g., ¶ 0012)].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of using a network time protocol to synchronize clocks of different networks participating in a shared user experience as taught by Nordin.  The motivation to do so would be to use known synchronization methods to reduce control signaling overhead between users on different networks thereby reducing latency [Nordin ¶ 0031].
However, Shimizu in view of Nordin in view of Byagowi does not explicitly disclose sending, to a computer system maintaining the global reference clock over the WAN, a request for a global time value, wherein the request includes an original timestamp indicating a time value of the reference clock; and receiving, from the computer system over the WAN, a response to the request, wherein the response includes a receiving timestamp indicating a time at which the request was received by the computer system and a transmission timestamp indicating a time value of the global reference clock at transmission of the response.
However, in a similar field of endeavor, RFC 5095 teaches sending, to a computer system maintaining the global reference clock over the WAN, a request for a global time value, wherein the request includes an original timestamp indicating a time value of the reference clock [RFC 5905 pg. 29, ¶ 1: first packet transmitted by node A (analogous to global clock) and received by node B (analogous to the computer system) contains only the origin timestamp t1]; and 
receiving, from the computer system over the WAN, a response to the request, wherein the response includes a receiving timestamp indicating a time at which the request was received by the computer system and a transmission timestamp indicating a time value of the global reference clock at transmission of the response [RFC 5095 p. 29, ¶ 1: node B sends a packet to node A containing t1 (i.e. transmission time of the request message), t2 (i.e. receive time of the request) and the transmit timestamp t3].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of using the NTP request response for exchange of timing information used to synchronize nodes of a computer network as taught by RFC 5905.  The motivation to do so would be utilize an industry standard synchronization protocol to perform networkwide synchronization with a reference.


Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Nordin in view of Byagowi in view of Petrus et al. (US 2021/0400611; “Petrus”).
Regarding claim 5, Shimizu in view of Nordin in view of Byagowi teaches the non-transitory computer-readable medium of claim 1, however, does not explicitly disclose wherein maintaining the first reference clock includes: calculating a set of metrics for respective ones of the first set of computing devices, wherein the set of metrics include a metric indicating a reliability of a computing device to access the global reference clock; and selecting, based on the calculating, a computing device included in the first set of computing devices for use as the first reference clock.  
However, in a similar field of endeavor, Petrus teaches wherein maintaining the first reference clock includes: calculating a set of metrics for respective ones of the first set of computing devices, wherein the set of metrics include a metric indicating a reliability of a computing device to access the global reference clock [Petrus ¶ 0055: radio node 110-1 may arbitrate 314 with radio nodes 110-2 and 110-3 based on a selection technique to select the synchronization master in the set of radio nodes] [Petrus ¶ 0055: arbitration 314 is performed, wherein radio nodes 110 may exchange communication performance metrics, e.g., radio node 110-1 may communicate 316 with base station 116, or with global positioning system 122, and the communication performance metrics may characterize this communication]; and 
selecting, based on the calculating, a computing device included in the first set of computing devices for use as the first reference clock [Petrus ¶ 0055: radio node 110-1 may arbitrate 314 with radio nodes 110-2 and 110-3 based on a selection technique to select the synchronization master in the set of radio nodes].  
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of selecting a master clock node amongst nodes in a network based on node properties as taught by Petrus.  The motivation to do so would be to provide synchronization to a global clock in a network where not every node is capable of synching with the global clock [Petrus ¶ 0005].
Regarding claim 12, Shimizu in view of Nordin in view of Byagowi teaches the method of claim 9, however, does not explicitly disclose wherein the computing system maintains the reference clock by: calculating a set of metrics for respective ones of the first set of computing devices, wherein the set of metrics include a metric indicating a reliability of a computing device to access the global reference clock; and selecting, based on the calculating, a computing device included in the first set of computing devices for use as the reference clock.
However, in a similar field of endeavor, Petrus teaches wherein the computing system maintains the reference clock by: calculating a set of metrics for respective ones of the first set of computing devices, wherein the set of metrics include a metric indicating a reliability of a computing device to access the global reference clock [Petrus ¶ 0055: radio node 110-1 may arbitrate 314 with radio nodes 110-2 and 110-3 based on a selection technique to select the synchronization master in the set of radio nodes] [Petrus ¶ 0055: arbitration 314 is performed, wherein radio nodes 110 may exchange communication performance metrics, e.g., radio node 110-1 may communicate 316 with base station 116, or with global positioning system 122, and the communication performance metrics may characterize this communication]; and 
selecting, based on the calculating, a computing device included in the first set of computing devices for use as the reference clock [Petrus ¶ 0055: radio node 110-1 may arbitrate 314 with radio nodes 110-2 and 110-3 based on a selection technique to select the synchronization master in the set of radio nodes].  
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of selecting a master clock node amongst nodes in a network based on node properties as taught by Petrus.  The motivation to do so would be to provide synchronization to a global clock in a network where not every node is capable of synching with the global clock [Petrus ¶ 0005].

Claim(s) 8, 10, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Nordin in view of Byagowi in view of Khan.
Regarding claim 8, Shimizu in view of Nordin in view of Byagowi teaches the non-transitory computer-readable medium of claim 1, however, does not explicitly disclose wherein devices in the first and second sets of computing devices are head mounted displays, and wherein the head mounted displays provide three-dimensional views that are perceived by users wearing the head mounted displays.  
However, in a similar field of endeavor, Khan teaches wherein devices in the first and second sets of computing devices are head mounted displays [Khan ¶ 0085: each media player device 1006 may be implemented a virtual or augmented reality device, e.g., a head-mounted device configured to display graphics directly in front of each eye of user 1008], and 
wherein the head mounted displays provide three-dimensional views that are perceived by users wearing the head mounted displays [Khan ¶ 0085: configured to display rendered graphics representative of an extended reality world presented by the media player device 1006; see also ¶ 0086: a particular user 1008 may indicate a particular viewpoint, within an extended reality world corresponding to a capture area, captured by the image capture system nodes 802, from which the user 1008 wishes to view the world by moving an avatar around within the extended reality world, turning to look in different directions, and so forth (here, the ability of a user to walk through and view a “virtual world” implies display of 3D image data)].  
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of synchronizing network devices to provide virtualization of real-world places and objects.  The motivation to do so would be to allow users to experience live events in real time [Khan ¶ 0002].
Regarding claim 10, Shimizu in view of Nordin in view of Byagowi teaches the method of claim 9, however, does not explicitly disclose wherein the computing device is a head mounted display, and wherein the shared experience includes an extended realty (XR) environment, and wherein the time value is usable by the computing system to coordinate occurrences of events within the XR environment for the first and second sets of computing devices.
However, in a similar field of endeavor, Khan teaches wherein the computing device is a head mounted display [Khan ¶ 0085: each media player device 1006 may be implemented a virtual or augmented reality device, e.g., a head-mounted device configured to display graphics directly in front of each eye of user 1008], and 
wherein the shared experience includes an extended realty (XR) environment, and wherein the time value is usable by the computing system to coordinate occurrences of events within the XR environment for the first and second sets of computing devices [Khan ¶ 0056: each system node 100 may be configured to synchronize its respective local clock 506 to global clock 504; ¶ 0082, Fig. 10: illustrates an exemplary configuration 1000 in which volumetric processing system 900 (see also ¶ 0076: image capture system nodes 802 may provide data to other system nodes in a multi-stage modular architecture implementing a volumetric processing system) operates to generate and provide extended reality content for users to experience using respective media player devices].
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of synchronizing network devices to provide virtualization of real-world places and objects.  The motivation to do so would be to allow users to experience live events in real time [Khan ¶ 0002].
Regarding claim 17, Shimizu in view of Nordin in view of Byagowi teaches the method of claim 16, however, does not explicitly disclose wherein the shared experience includes generating an extended reality (XR) environment, and wherein the time value is used to coordinate occurrences of events within the XR environment.
However, in a similar field of endeavor, Khan teaches wherein the shared experience includes generating an extended reality (XR) environment, and wherein the time value is used to coordinate occurrences of events within the XR environment [Khan ¶ 0056: each system node 100 may be configured to synchronize its respective local clock 506 to global clock 504; ¶ 0082, Fig. 10: illustrates an exemplary configuration 1000 in which volumetric processing system 900 (see also ¶ 0076: image capture system nodes 802 may provide data to other system nodes in a multi-stage modular architecture implementing a volumetric processing system) operates to generate and provide extended reality content for users to experience using respective media player devices].  
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of synchronizing network devices to provide virtualization of real-world places and objects.  The motivation to do so would be to allow users to experience live events in real time [Khan ¶ 0002].
Regarding claim 19, Shimizu in view of Nordin in view of Byagowi teaches the method of claim 16, however, does not explicitly disclose wherein devices in the first set of computing devices are configured to present, according to the timing component, an extended reality (XR) environment based on recorded content of a physical environment in which the devices in the first set of computing devices are located.
However, in a similar field of endeavor, Khan teaches wherein devices in the first set of computing devices are configured to present, according to the timing component, an extended reality (XR) environment [Khan ¶ 0082, Fig. 10: illustrates an exemplary configuration 1000 in which volumetric processing system 900 (see also ¶ 0076: image capture system nodes 802 may provide data to other system nodes in a multi-stage modular architecture implementing a volumetric processing system) operates to generate and provide extended reality content for users to experience using respective media player devices] based on recorded content of a physical environment in which the devices in the first set of computing devices are located [Khan ¶ 0076: Image capture system nodes 802 may provide data to other system nodes in a multi-stage modular architecture implementing a volumetric processing system].  
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of synchronizing network devices to provide virtualization of real-world places and objects.  The motivation to do so would be to allow users to experience live events in real time [Khan ¶ 0002].
Regarding claim 20, Shimizu in view of Nordin in view of Byagowi teaches the method of claim 16, however, does not explicitly disclose wherein the first and second sets of computing devices are head mounted displays, and wherein the head mounted displays provide three-dimensional views that are perceived by users wearing the head mounted displays.
However, in a similar field of endeavor, Khan teaches wherein the first and second sets of computing devices are head mounted displays [Khan ¶ 0085: each media player device 1006 may be implemented a virtual or augmented reality device, e.g., a head-mounted device configured to display graphics directly in front of each eye of user 1008], and wherein the head mounted displays provide three-dimensional views that are perceived by users wearing the head mounted displays [Khan ¶ 0085: configured to display rendered graphics representative of an extended reality world presented by the media player device 1006; see also ¶ 0086: a particular user 1008 may indicate a particular viewpoint, within an extended reality world corresponding to a capture area, captured by the image capture system nodes 802, from which the user 1008 wishes to view the world by moving an avatar around within the extended reality world, turning to look in different directions, and so forth (here, the ability of a user to walk through and view a “virtual world” implies display of 3D image data)].  
It would have been obvious to a person having ordinary skill in the art to combine the method of synchronizing with a global clock with a clock of a master node using an NTP protocol and synchronizing a clock of a master node with a clocks of other master nodes according to a PTP protocol as taught by Shimizu with the method of synchronizing network devices to provide virtualization of real-world places and objects.  The motivation to do so would be to allow users to experience live events in real time [Khan ¶ 0002].

Allowable Subject Matter
Claims 2, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “IEEE Standard for a Precision Clock Synchronization Protocol for Networked Measurement and Control Systems, Technical Committee on Sensor Technology (TC-9), IEEE Std 1588-2019 discloses details of the Precision Time Protocol (PTP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474